Citation Nr: 1119688	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-15 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for cervical and lumbar strains.

2.  Entitlement to service connection for an unspecified traumatic knee injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978, and he had periods of service in the California Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the benefit sought on appeal.

In March 2011, the Veteran appeared and testified at a videoconference hearing at the Los Angeles RO.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that additional development is necessary regarding the Veteran's claim of service connection for cervical and lumbar strains, and a knee injury.  

The Veteran essentially contends that his preexisting cervical and lumbar strains were aggravated by active duty service and caused a knee injury.  The Veteran asserts that he was called to active duty in September 2001, and on October 11, 2001, he slipped and fell at his unit and was taken in for treatment.  He contends he was released from active duty in May 2002.  

There is evidence of record suggesting that the Veteran may not have been in "duty" status or activated due to his physical disability in October 2001.  It was this time frame when the Veteran alleges his neck and back strains were aggravated.  Also, there are notations that the Veteran failed to report upon activation.  Personnel records are generally absent from the Veteran's claims file for the time period in question.  

The Board notes that a more descriptive listing of the nature of Veteran's service, whether active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), or Federal Emergency active duty, during his years with the California Army National Guard is not associated with the claims file and would be helpful in determining whether the Veteran is entititled to service-connected benefits.  

In an October 2001 physical evaluation report, the Veteran was noted to have a neck and back injury, and the staff physician found him to be unable to perform military duties.  The physician did not know when the Veteran would be able to return to normal military duty pending a release from an orthopedic doctor.  Another record that same month identified the Veteran as being seen in conjunction with "annual training."  

Following an attempt to retrieve the relevant and outstanding treatment records from the California Army National Guard and the National Personnel Records Center (NPRC), there was a negative response from the California National Guard Headquarters indicating that records were likely at NPRC, and the NPRC had only provided service treatment records from the time period between 1975 and 1978.  

In January 2010, VA requested records from the Veteran's California National Guard Unit for another claimed disability (time frame spanning from January 1999 to April 1999)-including requests for training dates, physical examination reports, treatment records, line of duty determinations, and verification of periods of service.  This request was marked "returned to sender," and there appears to be no additional attempts to obtain the correct address to obtain these unit records.  Further, it appears that no attempts were made to obtain similar records regarding the instant claim for benefits, and for the time period between September 2001 and May 2002.  As such, the Board finds that a remand is necessary to request any outstanding records from the California Army National Guard Headquarters for the time period from September 2001 to May 2002 regarding the Veteran's alleged active duty, ACDUTRA, or INACDUTRA.  Also, another specific request to the NPRC should be made to obtain any outstanding STRs or personnel records from September 2001 to May 2002.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the NPRC and request any outstanding service treatment and personnel records for the time frame from September 2001 and May 2002 regarding this Veteran.  Any negative reply should be associated with the claims file.

2.  The RO/AMC should request outstanding treatment and personnel records associated with the Veteran's California Army National Guard service from September 2001 to May 2002 from the appropriate sources.  A request should be made for training dates, physical examination reports, treatment records, line of duty determinations, and verification of periods of service.  Any negative reply should be associated with the claims file.  Perform any development deemed necessary.  

3.  When the development requested has been completed, and after conducting any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


